Title: From James Madison to Albert Gallatin, 30 July 1809
From: Madison, James
To: Gallatin, Albert


Dear SirMontpellier July 30. 1809
Since my last I have recd. yours of the 26th. If the sketch of Erskine’s instructions be faithful, ⟨it⟨ shews as clearly that Canning was determined to prevent an adjustment, as that Erskine was, to effect it. The proof is the stronger of C.s insidiousness, as he must have known from the answer of Mr. Pinkney to the expedient which wd. substitute the capture of our trade under our laws for captures under B. Orders, that so degrading an idea would be recd. with disgust & indignation. I recollect that the conversation left Mr. P. under the impression that it would never be even urged on this Country; or rather that if it had before been seriously entertained, this treatment of it had put it out of question. The idea is indeed too absurd and insulting ever to have been sincerely counted upon. Recollect the British language held agst. the Bayonne Decree, which went no farther than to derive from our laws a circumstancial evidence to warrant an execution of their own.
The statement of conversations with the Heads of Dept. must certainly be erroneously charged on E. It seems impossible that he could have so understood any of us; particularly on the point of letting B. Ships capture our vessels bound to Continental Ports.
I have been endeavoring to recollect the tenor of the Act modifying a continuance of the Non-intercourse Act; but can not succeed, so as to authorize any opinion on the question whether the failure of the B. arrangement puts the act in force as to her as well as to France. Should this be the case, however apropos it may be in some views; it involves some very serious difficulties in your Dept. As the last Order is not even a temporary fulfilment of the bargain; this must be considered as void ab initio. The trade under it therefore is not only unlawful since the 20th. of July; but all the direct exports & imports, and all the indirect imports of B. productions, previous to that date are retrospectively condemned. This consequence seems the more inevitable, inasmuch, as a temporary compliance, if commensurate with the range of the bargain, could not give it even a temporary validity, an unqualified compliance being an essential condition on both sides, and actually executed on ours.
From this view of the case, I am extremely anxious to learn what is ascertained to be the true construction of the Act; the more so, as there is reason to dread that a restoration & retrospective execution of the non-intercourse Act agst. G. B. may be made pretexts by her for a general warfare on the extensive property already exposed to it. The effect which this will have on our Merchants & through them, on the public, makes the Executive responsibility, particularly that of Mr. Rodney, singularly delicate. It would be fortunate if the case could at once be brought before Congress. As this is impossible, it remains to be decided, whether the short anticipation of their meeting which is practicable, will recommend or not an extra Call. The main body of the difficulties must unavoidably precede the effect of it. I hope by the next mail, which comes on wednesday, to be advised on this subject, as well as on that of my return to the City.
I observe in the Newspapers a loud outcry agst. Jackson as proscribed by his diplomatic enormities, & inadmissible as a public Minister here. I do not know or recollect eno’ of his history to decide on his character. My general impression is that he has been represented by King as arrogant in his temper & manners, and that he has been the instrument for certain offensive transactions. Under the latter aspect, the objection lies to his Masters more than to him. If there be personal objections of any sort to him, he might be rejected on that ground without just offence to his Govt. But unless his demerits be very flagrant, such indeed as to mark his mission as obviously disrespectful, a refusal to receive him wd. make both the man & the mission of too much importance; to say nothing of the purposes to which it might be perverted. In the mean time, the choice of such a man to heal the wound in our relations, does not look well. It wd. be refining too much perhaps to suspect that he was chosen to be rejected. But it is certainly not so, to believe that he wd. not have been chosen, if the Mission was bona fide meant to be a conciliatory one. The death of Judge Ducket, communicated by Mr. Duval, calls for a succession. As you are so near Mr. Duval’s, will you ascertain his idea of the most proper one, particularly of Mr. Alexander Scott of George Town, recommended from very respectable quarters. Ascertain also whether the course of business makes it material that the vacancy be filled before the Meeting of Congs. Accept my sincere regards.
James Madison
